

	

		II

		109th CONGRESS

		1st Session

		S. 1900

		IN THE SENATE OF THE UNITED STATES

		

			October 20, 2005

			Ms. Stabenow (for

			 herself, Mr. Harkin,

			 Mr. Dayton, Mr.

			 Lautenberg, and Mr. Corzine)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security Act to

		  stabilize the amount of the medicare part B premium.

	

	

		1.Short titleThis Act may be cited as the

			 Keep the Promise of Medicare Act of

			 2006.

		2.Stabilization of

			 medicare part B premiumSection 1839(a)(3) of the

			 Social Security Act (42 U.S.C.

			 1395r(a)(3)) is amended by adding at the end the following new sentence:

			 Notwithstanding the preceding sentences, the monthly premium rate

			 determined under this paragraph for each month in 2006 may not exceed an amount

			 equal to the monthly premium rate determined under this paragraph for each

			 month in 2005 adjusted by the percentage change in the average Consumer Price

			 Index for Urban Wage Earners and Clerical Workers (CPI–W) for the third quarter

			 of 2004 to the third quarter of 2005..

		

